 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   William R Donges, et al.,                        No. CV-18-00093-TUC-RM
10                 Plaintiffs,                        ORDER
11   v.
12   USAA Federal Savings Bank,
13                 Defendant.
14
15           Pending before the Court is Defendant’s Motion for Reconsideration. (Doc. 100.)
16   Following the Court’s grant of summary judgment in favor of Defendant (Doc. 83),

17   Defendant moved for attorneys’ fees and costs in the amount of $114,928.91 (Doc. 86.)
18   The Court denied Defendant’s motion, finding that the discretionary factors under A.R.S.

19   § 12-341.01, and particularly the relative financial interests of the parties and the strong

20   public interest in not disincentivizing homeowners from challenging allegedly unlawful
21   foreclosure practices, weighed against the award of fees. (Doc. 99.) Defendant has now
22   moved the Court for reconsideration, arguing that this Court erred in failing to award fees

23   under a contract provision. (Doc. 100.) Plaintiffs filed a Response. (Doc. 108.) The Court

24   will grant Defendant’s Motion for Reconsideration (Doc. 100) and award the requested

25   fees.

26           Arizona law provides courts considerable discretion in awarding reasonable
27   attorneys’ fees under A.R.S. § 12-341.01, but “narrowly circumscribed” discretion in
28   awarding attorneys’ fees pursuant to a contractual provision. McDowell Mountain Ranch
 1
     Cmty. Ass'n, Inc. v. Simons, 165 P.3d 667, 672 (Ariz. Ct. App. 2007). In an appropriate
 2
     case, the Court may entirely refuse to award fees under A.R.S. § 12-341.01, but “the
 3
     court lacks discretion to refuse to award fees under [a] contractual provision.” Chase
 4
     Bank of Ariz. V. Acosta, 880 P.2d 1109, 1121 (Ariz. App. 1994).
 5
            Here, the Deed of Trust securing Plaintiffs’ loan states that, if Plaintiff breaches
 6
     “any covenant in this Security Instrument,” then Defendant is entitled to “all costs and
 7
     expenses [Defendant] incurs in . . . protecting its security interest in the property ” (Doc.
 8
     65-3 at 4.) The provision specifies that such expenses include attorneys’ fees and court
 9
     costs. (Id.) Here, there is no dispute that Plaintiffs breached the covenant by defaulting on
10
     their loan obligation. (See Defendants Response to Motion for Reconsideration, Doc.
11
     108.) The costs that Defendant incurred in litigating this action were plainly taken to
12
     “protect [Defendant’s] Security Interest,” since Plaintiffs would have gained title to the
13
     property if they were successful in this action.
14
            The Court accordingly finds that it lacks the discretion to deny Defendant an
15
     award of a request for reasonable attorneys’ fees actually performed. Having reviewed
16
     the time logs and affidavit provided by Defendant (Doc. 86), the Court finds that the fees
17
     requested in the amount of $112,256.50 represent the actual expenses reasonably incurred
18
     by Defendant in defending this action. Therefore, upon reconsideration, the Court will
19
     award the requested fees. For the reasons stated in the Court’s previous Order, the Court
20
     will not award costs. (Doc. 99.)
21
            Accordingly,
22
23   ....
24   ....
25   ....
26   ....
27   ....
28   ....


                                                 -2-
 1
            IT IS ORDERED that Defendant’s Motion for Reconsideration (Doc. 100) is
 2
     granted.
 3
            IT IS FURTHER ORDERED that Defendant is awarded $112,256.50 in
 4
     attorneys’ fees.
 5
            Dated this 8th day of May, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
